DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 08/22/2022.  Claims 1 and 5 have been amended. Therefore, claims 1, 5, 16, 17 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 112
1.	The Examiner respectfully withdraws the rejections under 35 USC 112(b) for claims 1, 5, 16, and 17.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1, 5, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
4.	Under Step 1 of the two-part analysis from Alice Corp, claim 1 is directed to a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) and claim 5 is directed to a process (an act or step, or a series of acts or steps). Thus, each of the claims falls within one of the four statutory categories.
5.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
6.	Claims 1 and 5 recite:
“debiting from a transferor first type electronic token account, one or more first type electronic tokens that are associated with said transferor first type electronic token account;”, “converting the debited one or more first type electronic tokens into equivalent unit(s) of the second type electronic token, wherein said conversion is based on one or more conversion rules that govern conversion rates for conversion of units of the first type electronic tokens to units of the second type electronic tokens;” and “crediting the converted unit(s) of the second type electronic token into a transferee second type electronic token account identified by a member associated with the transferor first type electronic token account;”, “responding to successful user authentication of a second member of the plurality of members based on user name information and password information transmitted from a user, by implementing the steps of: establishing a user session;”, “enabling the user device to access content data related to activity by a first member of the plurality of members of said social network,” 
“receiving from the user, prior to expiry of the user session, an instruction for transfer of a first number of units of the first type electronic tokens from the first type electronic token account associated with the second member;”, “crediting into the second type electronic token account associated with the first member, a second number of units of the second type electronic tokens, wherein the second number of units of the second type electronic tokens is determined based on the first number of units of the first type electronic tokens, and the one or more conversion rules;” and “debiting from the first type electronic token account associated with the second member, the first number of units of the first type electronic tokens”
The limitations as drafted under their broadest reasonable interpretation fall within the “certain methods of organizing human activity” groupings of abstract ideas because the series of steps describe transactions and/or interactions being performed by members in a peer review setting which encompasses concepts related to “fundamental economic principles or practices” and "managing personal behavior or relationships or interactions between people" (i.e., social activities, teaching, and following rules or instructions). See MPEP 2106.04(a)(2)
Applicant’s specification emphasizes [0004] Existing social networks suffer from certain fundamental drawbacks. A first drawback is that while such networks promote and encourage expression on the part of members, they fail to provide mechanisms for validating or verifying the genuineness of member generated content. In absence of any mechanisms for verifying member generated content, content on such social networks are found to be poorly suited for real world application of such data. [0005] Additionally, it has been found that peer review of content is inherently unreliable, as motivations for individual peer reviews are difficult to assess - which results in low confidence associated with such reviews. [0006] There is accordingly a need for social networks that ensure validation or verification of content, and for scoring confidence in such content - for enabling third party reliance on such content. There is additionally a need for social networks that can be configured to record social contributions of members, and to enable validation or verification of social contributions asserted by members. 

	As such, the limitations describe types of accounts held by members and rules for debiting and crediting tokens from member accounts which are techniques for performing "fundamental economic principles or practices".  The limitations also involve a series of steps members would follow including authenticating a user, establishing a user session, and social activities of allowing user(s) to exchange tokens between members which are concepts that pertain to managing personal behavior or interactions between people. Therefore, the limitations describe peer review interactions which are concepts that can be reasonably characterized as falling within the “certain methods of organizing human activity” grouping. As such, these steps as recited in the claim(s) are considered an abstract idea. 
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of:  “a system”, “a social network”, “a processor” “at least one database”, “a communication network”, “a user device”, “an application webpage” are tools to implement the abstract idea and do not render the claims patent eligible because the claims require no more than generic computer components (Fig. 1) performing functions that correspond to acts required to carry out the abstract idea.  To further support this conclusion.  See MPEP 2106.05 (f)
The other additional elements of: “maintain electronic token accounts corresponding to a plurality of members”, “maintain records of electronic tokens associated with one or more of the electronic token accounts corresponding to the plurality of members”, “maintaining a first type electronic token account and a second type electronic token account corresponding to each of the plurality of members”, “wherein: the first type electronic token account records a number of units of a first type electronic token associated with the corresponding member;”, “the second type electronic token account records a number of units of a second type electronic token associated with the corresponding member,”, “wherein each of the second type electronic tokens is a perpetual and non-transferable token, and wherein each of the second type electronic tokens is generated through a process of transfer”, “directing the user device to an application webpage;”, “displaying on the user device, information representing the number of units of the first type of electronic token available to the second member;”, “wherein said content data has been obtained by the social network from other electronic networks through bots configured to collect information;” all add insignificant extra-solution activity to the judicial exception, (i.e., data gathering/storage/output). See MPEP 2106.05 (g)
The other additional elements of: “for peer review-based transfer of electronic tokens” is merely indicating a field of user or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05(h)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a system”, “a social network”, “a processor” “at least one database”, “a communication network”, “a user device”, “an application webpage” add the words “apply it” with the judicial exception and amount to mere instructions to implement the abstract idea on a computer which does not provide an inventive concept.  
The other additional elements of: ““maintain electronic token accounts corresponding to a plurality of members”, “maintain records of electronic tokens associated with one or more of the electronic token accounts corresponding to the plurality of members”, “maintaining a first type electronic token account and a second type electronic token account corresponding to each of the plurality of members”, “wherein: the first type electronic token account records a number of units of a first type electronic token associated with the corresponding member;”, “the second type electronic token account records a number of units of a second type electronic token associated with the corresponding member,”, “wherein each of the second type electronic tokens is a perpetual and non-transferable token, and wherein each of the second type electronic tokens is generated through a process of transfer”, “directing the user device to an application webpage;”, “displaying on the user device, information representing the number of units of the first type of electronic token available to the second member;”, “wherein said content data has been obtained by the social network from other electronic networks through bots configured to collect information;”” were considered to be extra solution activity in Step 2A – Prong Two.  
However, the, the Alice and Symantec court decisions cited in MPEP 2106.05 (d)(II) indicated that “electronic recordkeeping” and “receiving or transmitting data over a network” are well-understood, routine, conventional functions when claimed in a merely generic manner.  Thus, the conclusion that the “maintaining”, “directing”, “displaying”, and “obtaining” steps is/are well-understood, routine, conventional activity is fully supported under Berkheimer Option 2.  Therefore, the analysis concludes the claims are ineligible at Step 2B.
8.	Claims 16-17 are dependent of claims 1 and 5. 
Claims 16 and 17 recite “wherein one or both of the first and second type electronic tokens comprise tokens of a social currency” which serve to further describe the data and/or information recited in the abstract idea.  Accordingly, the dependent claims do not include any additional elements that provide an inventive concept or integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 5, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (WO 2010/151626 A1) in view of Carpio (US 8,452,772 B1).
With respect to claims 1 and 5, James discloses 
a system and method for peer review-based transfer of electronic tokens (Figs. 1 and 3, ¶ 0010, 0028, 0034: discloses a system 100 for distributing tokens…influential or popular individuals can be nominated via tokens on the site by friends who think they are cool. The action of the members, i.e., distribution of coins, defines what people, products, works of art are cool at any given time.) within a social network (Figs. 1 and 3, ¶ 0011, 0024, 0041, 0044, 0047-0048: discloses a social network…user’s can request the transfer of cool coins to other users…receive cool coins from other users.  A token server 330 can be in communication with one or more electronic devices 350 and to one or more social network websites 320 via a network 340 such as the Internet.),
the system comprising:
a processor (¶ 0048: discloses the token server 330 can include one or more processors 334) implemented social network comprising at least one database (¶ 0048: discloses a database 332) configured to maintain electronic token accounts corresponding to a plurality of members of said social network (¶ 0048: discloses the token server 330 can maintain an account associated with each member.); 
wherein the at least one database is configured to maintain records of electronic tokens associated with one or more of the electronic token accounts corresponding to the plurality of members of said social network (¶ 0048: discloses within each account the token server 330 can keep a balance of the number of cool coins, i.e., tokens in a user’s account.); 
wherein the social network is implemented over a communication network (¶ 0048: discloses a network 340 such as the Internet.) and is configured for: 
maintaining a first type electronic token account (¶ 0018, 0041: discloses gold coins can be the original or initial cool coins that all members receive when joining the service.)  and a second type electronic token account corresponding to each of the plurality of members of said social network (¶ 0018, 0041: discloses purple cool coins can be provided to known influential individuals), wherein: 
the first type electronic token account records a number of units of a first type electronic token associated with the corresponding member (¶ 0014, 0018, 0028, 0041: discloses a balance of tokens the user of computer terminal has than can be distributed.); 
the second type electronic token account records a number of units of a second type electronic token associated with the corresponding member (¶ 0041: discloses a balance of tokens the user has received from other members of the social network.),
wherein each of the second type electronic tokens is a perpetual and non-transferable token (¶ 0016, 0046: discloses the user profile includes the number of cool coins received by other members or third parties. Allocation of a cool coin or token to an individual can reflect in perpetuity and in “real time” an accurate measure for members/user to reward/identify the persons they find “cool” or desirable or admirable at a given time.), and wherein each of the second type electronic tokens is generated through a process of transfer comprising;
debiting from a transferor first type electronic token account, one or more first type electronic tokens that are associated with said transferor first type electronic token account (¶ 0042: discloses the user of computer terminal 150 can select another member from the list of members and send one or more signals to the token server 130 indicating a number of tokens from the balance of tokens the user has to distribute to the selected member. The token server 130 can receive the signal and distribute the tokens based on the signal, i.e., reduce the balance of tokens the user has to distribute and increase the balance of tokens the selected user has received.); 
converting the debited one or more first type electronic tokens into equivalent unit(s) of the second type electronic token (¶ 0014, 0018: discloses rules or limitations can be imposed upon the trade and distribution of cool coins….one purple coin can be equivalent in value to ten gold cool coins), wherein said conversion is based on one or more conversion rules that govern conversion rates for conversion of units of the first type electronic tokens to units of the second type electronic tokens (¶ 0014, 0018: discloses rules or limitations can be imposed upon the trade and distribution of cool coins.  Multiple classes of cool coins can exist including initial cool coins, cool coins to be provided to known influential individuals and/or company, advertiser, marketer issued cool coins. One purple coin can be equivalent in value to ten gold cool coins and a red cool coin can be equivalent in value to five gold cool coins which represents conversion rates.); and
 crediting the converted unit(s) of the second type electronic token into a transferee second type electronic token account identified by a member associated with the transferor first type electronic token account (Fig. 3, ¶ 0042, 0048, 0050: discloses the token server can be configured to transfer virtual tokens to and from accounts associated with multiple users or members. At step 464, at least one virtual token is transferred from an account associated with a first user to an account associated with a second user based upon a request received from the first user.); 
each first type electronic token account corresponding to the plurality of members of said social network is allocated a fixed number of units of the first type electronic token on a periodic basis (¶ 0018, 0044, 0046, 0049: discloses gold coins can be the original or initial cool coins that all members receive when joining the service…for example, a predetermined finite quantity of tokens can be added to the account of the user upon creation of a membership.), said allocated units of said first type electronic token having a defined expiry period (¶ 0014: discloses cool coins can be automatically returned to the member that originally held those cool coins at some interval such as a yearly interval.); and 
each second type electronic token account corresponding to the plurality of members of said social network is configured to maintain a non- transferable and perpetual record of the second type electronic tokens received into said second type electronic token account (¶ 0016, 0046: discloses the user profile includes the number of cool coins received by other members or third parties. Allocation of a cool coin or token to an individual can reflect in perpetuity and in “real time” an accurate measure for members/user to reward/identify the persons they find “cool” or desirable or admirable at a given time.); 
responding to successful user authentication of a second member of the plurality of members of said social network based on user name information and password information transmitted from a user device to the processor implemented social network (¶ 0046: discloses when accessing the system, the user will be presented with a log-in page that requires the user to enter the user’s name and password.  The user name and password can be authenticated using OpenID known in the art.), by implementing the steps of:
establishing a user session between the processor implemented social network and the user device (¶ 0046: discloses after being authenticated and logged in to the system the user can have access to his user profile and other account information.); 
directing the user device to an application webpage (¶ 0046, 0049, 0052: discloses the user can access the token server through a social network webpage for which the user is a member.); 
displaying on the user device, information representing the number of units of the first type of electronic token available to the second member; (¶ 0041, 0046: discloses the user can view a balance of cool coins in his account…the number of cool coins available to the user to give or transfer to others.)
 enabling the user device to access content data related to activity by a first member of the plurality of members of said social network (¶ 0027: discloses the service can include a “cool content section” such as a webpage featuring trends, social gossip, and/or news regarding members within the social network.); 
receiving from the user device, prior to expiry of the user session, an instruction for transfer of a first number of units of the first type electronic tokens from the first type electronic token account associated with the second member (¶ 0042: discloses the user of computer terminal 150 can select another member from the list and send to the token server indicating a number of tokens from the balance of tokens the user of computer terminal 150 has to distribute should be sent to the selected member. ¶ 0048, 0050, 0052: discloses the user can request the transfer of cool coins to other users.  For example, the token server can receive a request from user A to transfer a cool coin from user A’s account to user B’s account.); 
crediting into the second type electronic token account associated with the first member, a second number of units of the second type electronic tokens (¶ 0042: discloses increasing the balance of tokens the selected member has received.),
wherein the second number of units of the second type electronic tokens is determined based on the first number of units of the first type electronic tokens (¶ 0018: discloses one purple coin can be equivalent in value to ten gold coins), and the one or more conversion rules  (¶ 0014, 0018: discloses rules or limitations can be imposed upon the trade or distribution of cool coins. Multiple classes of cool coins can exist including initial cool coins, cool coins to be provided to known influential individuals and/or company, advertiser, marketer issued cool coins which represent one or more conversion rules.); and 
debiting from the first type electronic token account associated with the second member, the first number of units of the first type electronic tokens. (¶ 0042: discloses reducing from the balance of tokens the user computer terminal 150 has to distribute.)
The James reference does not explicitly disclose the limitation of wherein said content data has been obtained by the social network from other electronic networks through bots configured to collect information.
In the same field of endeavor, the Carpio reference in related to using one or more internet bots to monitor online conversations. (abstract)
wherein said content data has been obtained by the social network from other electronic networks through bots configured to collect information (cols. 9-10:51-67: discloses the process or module 202 to identify a pertinent trend in conversations of a target forum. The process or module 404 is to aggregate the additional information associated with one or more trends using one or more internet bots. Invoking or executing an internet bot to crawl various web pages to further aggregate additional information from external sources.)
As can be seen from the abstract in the Carpio reference using internet bots for crawling external sources was known in the state of the art and previously used in the industry to find newly created content.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system and method of James to include internet bots features as disclosed by Carpio to achieve the claimed invention. As disclosed by Carpio, the motivation for the combination would have been for identifying newly created content relevant to popular topics addressed in the social network. (abstract)

With respect to claims 16 and 17, the combination of James and Carpio discloses the system and method,
wherein one or both of the first and second type electronic tokens comprise tokens of a social currency. (¶ 0011, 0016, 0024: James discloses in the token system allocation of a cool coin or token to an individual person/product/thing can reflect not only their favorable opinion of that object/person at that moment but in perpetuity and in “real time”.  This can provide for members/users to reward/identify the behavior/products/persons/trends the find “cool” or desirable or admirable at a given time. Cool coins can be currency that members give to those they identify as influential, special, or cool. Because cool coins are currency unique to the service, cool coins help marketers identify the most popular members of various websites, social networks, and communities both online and offline.)

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “In particular, it will be noted that one of the distinguishing features of the claimed invention over the prior art is that members of the claimed social network can choose to transfer or assign electronic tokens to other members, based on content data that has been obtained by the social network from other electronic networks through bots configured to collect information. As a result, members can evaluate social activities and contributions of other members, not just based on the claims made or content posted by such other members themselves (since such claims or content could potentially be biased or motivated), but also based on content data that originates from other sources. It will be additionally noted that the added limitations of claims 1 and 5 are essential to implementation of the claimed invention. Elimination of one or more of these features would render the invention inoperable for its intended purpose. Applicant therefore believes that the invention as recited in the amended claims is not directed to an abstract idea (either by way of fundamental economic principles or practices, or otherwise), and for that reason, according to Prong One of the two-part analysis from Alice Corp. does not recite a judicial exception. Yet further, even assuming that based on the Prong One analysis, the Examiner concludes that the invention is directed towards a judicial exception, as demonstrated above, the claimed invention has now been integrated into a practical application that is inextricably rooted within and tied to a computing device-based environment. It is respectfully submitted that the claims of the subject application are in accord with 35 U.S.C. §101.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts contrary to the remarks made by applicant with respect to distinguishing features over the claimed prior art, the section of 2106.05(I) in the MPEP discusses as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). 
The present rejection identifies the specific limitations of the amended claims that describe the abstract idea and explains why these limitations fall within the certain methods of organizing human activity grouping.  For example, it is important to note reciting a computing device-based environment does not preclude the claim limitations from falling within this grouping. As can be seen in MPEP 2106.04(a)(2)(II) the sub-groupings encompass both activity of a single person (i.e., for example a person following a set of instructions) and activity that involves multiple people, thus certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping. None of the distinguishing features listed integrate the judicial exception into a practical application or provide an inventive concept. The recited use of a bot to gather content adds insignificant extra solution to the judicial exception.  The bot merely gathers data to carry out the judicial exception. At best the claimed invention covers a system and method for peer review using electronic tokens. The series of steps describe managing transactions (i.e., crediting, debiting electronic tokens) and/or interactions of members (i.e., allowing a member to login, access content, and transfer token(s) to members) necessary to carry out the judicial exception.  For these reasons, the rejections under 101 are being maintained.

With Respect to Rejections Under 35 USC 103
Applicant's arguments pgs. 4-7 merely reproduce the limitations of the amended claims recited in claims 1 and 5. However, the arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The present rejection has been modified in accordance with the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629